Citation Nr: 1542119	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for status post residuals of cervical spine injury with subluxation and fusion C4-5 ("cervical spine disability"), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for post traumatic headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for laceration scar on scalp as residuals of head injury, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for scars on neck, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for scar and residuals of laceration on right thumb.

6.  Entitlement to a compensable rating for scar and residuals of bone graft of left hip.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected scar disabilities, to include whether a claim for service connection should be reconsidered.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to June 1998.  This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issues on appeal certified by the RO included entitlement to service connection for paranoid schizophrenia claimed as schizophrenia, bipolar, and PTSD.  The Board has recharacterized this issue more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  Accordingly, the Board has listed the issue on the title page as a psychiatric disorder, to include as secondary to service-connected scar disabilities.  

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA (VVA) electronic claims file contains VA treatment records dated from March 2010 to December 2011 and the remaining records are either irrelevant or duplicate copies of evidence already associated with VBMS. 

The issues of entitlement to an increased rating in excess of 30 percent for post traumatic headaches, an increased rating in excess of 10 percent for laceration scar on scalp as residuals of head injury, an increased rating in excess of 10 percent for scars on neck, and a compensable rating for scar and residuals of laceration on right thumb, a compensable rating for scar and residuals of bone graft of left hip; service connection for a psychiatric disorder; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the service-connected cervical spine disability does not more nearly approximate forward flexion limited to 15 degrees or less nor ankylosis.

2.  Additional service treatment records have been associated with the claims file since the 2003 rating decision denying service connection for schizoaffective disorder rand the 2006 rating decision denying service connection for depression.


CONCLUSION OF LAW

1.  The criteria for an increased rating in excess of 20 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5237 (2015). 

2.  The issue of entitlement to service connection for a psychiatric disorder is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Psychiatric Disorder

The issue of entitlement to service connection for schizoaffective disorder was last denied by the RO in a September 2003 rating decision.  The issue of entitlement to service connection for depression, to include as secondary to service-connected scar disabilities, was last denied by the RO in an October 2006 rating decision.  
      
In general, decisions of the RO that are not appealed in the prescribed time period are final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i).

Since the rating decisions, additional service treatment records have been associated with the claims file in July 2011, to include April 1998 records for admission to a psychiatric inpatient unit for two days.  These records were not associated with the claims file when VA decided the issues in September 2003 and October 2006 and are deemed relevant to the claim on appeal, specifically with regard to the element of an in-service event.  Accordingly, the issue of entitlement to service connection for a psychiatric disorder will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. 
§ 3.156(c).

Cervical spine disability

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, required notice was provided by a letter in October 2011, prior to initial adjudication of the claim.  Although this letter was not fully compliant, the 2014 statement of the case contained the relevant regulations regarding proving his increased evaluation claim; a reasonable person would understand what was required.  Therefore, the Board finds that the duty to notify has been met as to the issue decided herein.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The duty to assist the Veteran has also been satisfied.  All identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.

The Board notes that additional VA treatment records were obtained and associated with the VBMS electronic claims file subsequent to the March 2014 SOC and prior to certification of the case to the Board in November 2014.  Nevertheless, these records are not relevant to the service-connected cervical spine disability, thus initial AOJ consideration of these records with regards to this issue is not necessary.  See 38 C.F.R. § 19.37 (2015).  

The Veteran was afforded a VA examination for neck (cervical spine) conditions in October 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this identified VA DBQ examination report is adequate because provided the requisite medical evidence to adequately rate the Veteran's cervical spine disability and the examiner considered his medical history.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's cervical spine disability since he was last examined in October 2011  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran seeks a higher evaluation for his service-connected cervical spine disability, rated as 20 percent disabling.  This disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 20 percent evaluation contemplates forward flexion is greater than 15 degrees but not greater than 30 degrees, a combined range of motion is not greater than 170 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

At the October 2011 VA examination for neck conditions, the Veteran reported pain of 7/10 with flares to 9/10.  He reported continuous burning pain.  
The examiner found there was no tenderness, guarding, muscle spasm, or ankylosis of the cervical spine.  He exhibited forward flexion, extension, and bilateral flexion to 45 degrees or greater, and bilateral rotation to 80 degrees or greater, thus a combined range of motion to 340 degrees without objective evidence of painful motion.  Following repetitive-use testing, the Veteran did not exhibit any additional limitation in range of motion of the cervical spine, but the examiner noted the following findings of functional loss and/or impairment of the cervical spine: less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  There was full strength of the elbows, wrists, and fingers.  There was no muscle atrophy.  Additionally, there were normal reflexes of the biceps and brachioradialis, although there were hypoactive triceps reflexes.  Sensation was normal.  The examiner found there was no radiculopathy or signs or symptoms of radiculopathy or other neurologic abnormalities.  The examiner also found there was no IVDS.

VA treatment records dated from March 2010 to December 2011, show that physical evaluation of the neck in September 2010 revealed it was supple, non tender, and no bruit over carotids, and evaluations in July 2011 and September 2011 further noted a post-operative scar.  In July 2011, his active complaints included neck pain.  In September 2011, he continued to complain of neck pain, was reportedly pleased with the neck surgery in August 2011, and the physician noted the Veteran's motor vehicle accident (MVA)/back trauma in May 2011.  VA treatment records dated from May 2014 to November 2014 are silent as to any complaints or treatment of the service-connected cervical spine disability.

As such, the pertinent evidence of record does not show forward flexion of the cervical spine to 15 degrees or less nor ankylosis to a rating in excess of the currently-assigned 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine.  The VA examination report noted forward flexion to 45 degrees or greater.  

Although the October 2011 VA examiner noted the Veteran's diagnoses include degeneration of cervical intervertebral disc, the examiner concluded the Veteran does not have Intervertebral Disc Syndrome (IVDS) of the cervical spine.  As such, a higher rating under the General Rating Formula for Rating IVDS Based on Incapacitating Episodes is not available in this case.  See 38 C.F.R. § 4.71a, DC 5243.

A separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  With regard to any other associated neurological abnormalities associated with the service-connected cervical spine disability, the record, to include any statements from the Veteran, is silent for any such findings.  The 2011 VA examiner noted the Veteran has normal bilateral upper muscle strength, reflexes, sensation to light touch, and no muscle atrophy, and concluded the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also found there were no other neurological symptoms.  

The Board notes that service connection has already been granted for scars on the neck at 10 percent disabling, effective July 13, 2000; this issue is being remanded herein.

The Board has considered the Veteran's reported history of symptomatology for his service-connected cervical spine disability.  At the October 2011 VA examination and during VA treatment in 2011, as well as in a January 2012 submission, the Veteran reported having ongoing neck pain.  It is acknowledged that he is competent to report symptoms and observations, such as pain, because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify specific levels of his service-connected cervical spine disability according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered a higher evaluation in this case based on the presence of additional functional loss not contemplated in the current 20 percent evaluation based on the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In light of the medical findings discussed above, the Board finds that the functional equivalent of forward flexion to 15 degrees or less or ankylosis of the cervical spine is not shown, even when considering the Veteran's flare-ups and ongoing complaints of pain, and functional loss and/or impairment following repetitive use of the cervical spine.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an evaluation in excess of 20 percent. 

An extra-schedular evaluation may be provided for exceptional cases.  38 C.F.R. § 3.321.  The threshold factor (first step) for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral under the next step is required.

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  If such an exhibition is determined, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for Completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's complaints of pain, limited range of motion, and flare-ups are specifically contemplated in the rating criteria.  Moreover, the VA examiner's findings of functional impairment of the cervical spine, to include less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing are also contemplated in the rating criteria.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate.  In making this determination, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings; however, concludes that an evaluation in excess of 20 percent is not warranted and referral for extraschedular consideration has not been warranted for any period on appeal for the service-connected cervical spine disability.   Accordingly, staged ratings are inapplicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an increased rating in excess of 20 percent for cervical spine disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increased rating in excess of 20 percent for cervical spine disability is denied.


REMAND

A remand is required for the issues of entitlement to an increased rating in excess of 30 percent for post traumatic headaches, an increased rating in excess of 10 percent for laceration scar on scalp as residuals of head injury, an increased rating in excess of 10 percent for scars on neck, a compensable rating for scar and residuals of laceration on right thumb, and a compensable rating for scar and residuals of bone graft of left hip for issuance of a statement of the case (SOC).  In the January 2012 rating decision, the RO denied increases in these disability ratings.  In a February 2012 statement, the Veteran's current representative expressed disagreement with all the issues listed in the January 2012 rating decision; however, the subsequent SOC did not include these issues.  Where the record contains a NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue a SOC and to provide the claimant an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

A remand is needed for the issue of service connection for a psychiatric disorder to obtain an additional VA examination and medical opinions.  Most recent VA treatment records dated in 2014 document ongoing psychiatric treatment, to include for diagnoses of schizoaffective disorder and posttraumatic stress disorder (PTSD).  As noted above, April 1998 service treatment records, obtained and associated with the record in July 2011, document the Veteran's admission to a psychiatric unit for two days.  Service treatment records also document an April 1997 MVA, possible suicide attempt and cuts on wrist in April 1998, and medications to include Trazadone.  The Veteran's representative also asserts, in the most recent February 2015 written brief, that the Veteran's psychiatric disorder may be related to the in-service MVA accident, regimen of anti-depressant and anti-anxiety medication during service, and/or secondary to a service-connected disability.  Although the Veteran has been afforded VA examinations and medical opinions in August 2003, October 2011, and January 2012 in connection with this claim, in light of the Veteran's post-service psychiatric diagnoses and treatment, documented in-service psychiatric-related events and MVA, and service-connected disabilities on appeal, the Board finds that an additional VA examination and clarifying medical opinions on direct and secondary bases are needed.  See 38 C.F.R. §§ 3.303, 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A remand is needed for the issue of TDIU because it may be impacted by the request for additional development and readjudication for the remaining issues on appeal.  As such, these issues are also inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, VA treatment records dated June 2014 and from May 2014 to November 2014 were obtained and associated with the VBMS electronic claims file in October 2014 and November 2014, respectively.  Such evidence is relevant to the issues of entitlement to service connection for a psychiatric disorder and TDIU, was not listed as reviewed in the March 2014 SOC, and was associated with the record prior to certification of the case to the Board in November 2014.  As a result, the Board finds that the AOJ should have initial consideration of the evidence prior to review by the Board.  See 38 C.F.R. § 19.37 (2015).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1.  Issue a SOC addressing the issues of entitlement to an increased rating in excess of 30 percent for post traumatic headaches, an increased rating in excess of 10 percent for laceration scar on scalp as residuals of head injury, an increased rating in excess of 10 percent for scars on neck, a compensable rating for scar and residuals of laceration on right thumb, a compensable rating for scar and residuals of bone graft of left hip.  Thereafter, the Veteran must be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ must advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include those dated since November 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full psychiatric history from the Veteran.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must indicate whether the Veteran has a current psychiatric disorder.  If anxiety, depression, or PTSD is not diagnosed, an explanation must be provided and the prior diagnoses of record addressed.

Second, for each diagnosis identified, the examiner should opine as whether it is at least as likely as not (50 percent or greater probability) that (i) the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include the documented April 1998 psychiatric complaints and admission to a psychiatric unit, medication for Trazadone, and April 1997 MVA; (ii) the disorder is caused by any of his service-connected disabilities; and (iii) the disorder is aggravated by any of his service-connected disabilities.

The examiner must address the Veteran's service treatment records, the Veteran's lay history of his psychiatric functioning, and the prior VA examinations of record dated in August 2003, October 2011, and January 2012.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a psychiatric disorder and for TDIU must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


